PER CURIAM:
This action, brought on behalf of seven black plaintiffs, and the members of the class whom they seek to represent, alleges that they are being, and have been, deprived of rights, privileges and immunities secured to them by the Constitution and laws of the United States, because they have failed the Bar Examination and been denied admission to practice law. After extensive discovery, the District Court allowed class certification, and upon defendants’ motion granted summary judgment for the defendants, holding that the Maryland State Bar examination did not discriminate against the plaintiffs on the basis of their race and was rationally related to the State’s interest in insuring the competence of the members of its Bar. The plaintiffs have appealed on the ground that summary judgment was improperly granted.
We have considered the record, briefs and oral arguments of counsel in this case, and we affirm on the District Court’s comprehensive findings of fact and conclusions of law, Pettit v. Gingerich, 427 F.Supp. 282 (D.Md. filed February 22, 1977); and on our opinion in Richardson v. McFadden (4th Cir. 1977) 563 F.2d 1130.